Case 18-10804-TPA       Doc 84 Filed 09/21/20 Entered 09/21/20 15:32:20 FILED
                                                                          Desc Main
                             Document       Page 1 of 14                9/21/20 3:06 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - :'3$
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

DEBRA A. ALEXANDER,                   :             Case No. 18-10804-TPA
           Debtor                     :
                                      :             Chapter 13
         DEBRA A. ALEXANDER,          :
              Movant                  :             Related to Doc. No. 64
                                      :
              v.                      :
                                      :
         RONDA WINNECOUR, CHAPTER 13 :
         TRUSTEE, LSF8 MASTER         :
         PARTICIPATION TRUST, CAPITAL :
         ONE BANK,                    :
              Respondents


                                  MEMORANDUM ORDER



               The question presented to the Court in this matter is whether a Debtor’s attorney

may “farm out” the obligation to serve a document to a paid “notice provider” without the

knowledge or approval of the Court when the Court issues an order directing Athe Debtor@ to serve

the document. For the reasons explained below, the Court concludes that prior Court approval is

required before such a service obligation may be carried out in this manner.


               This Chapter 13 case was filed on August 10, 2018, with the Debtor being

represented by Attorney John Nagurney. A plan was confirmed on an interim basis on December

12, 2018, and a final confirmation order was entered on April 10, 2019. On January 10, 2020, the

Chapter 13 Trustee filed a Trustee=s Certificate of Default Requesting Dismissal of Case alleging

that plan payments were in significant arrears and asking that the case be dismissed without

prejudice. See, Doc. No. 47. The Court responded on January 14, 2020, by issuing its standard


                                                1
Case 18-10804-TPA         Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20              Desc Main
                                   Document      Page 2 of 14



order for this type of circumstance, directing the Debtor to either explain/refute the Trustee=s

allegations, or propose an amended plan to address the alleged default. See, Doc. No. 48. That

January 14th Order also included the following:


               IT IS FURTHER ORDERED that, if the Debtor(s) elects to file an
               Amended Plan, the Debtor(s) must immediately serve a copy of the
               Notice of Proposed Modification to Confirmed Plan, the Amended
               Plan, and the Documentary Proof of Payment on the Chapter 13
               Trustee and all parties on the mailing matrix and file a Certificate of
               Service with the Clerk.

(emphasis in original).


               The Debtor did elect to file an Amended Plan. On March 3, 2020, Attorney

Nagurney filed a Certificate of Service (ACertificate@) at Doc. No. 58 showing the service that had

been made. Page 1 of the Certificate was electronically signed by Attorney Nagurney. It set forth

a list of documents including an Amended Plan, stated that they had been served by first-class mail

on the parties identified on the mailing matrix that was attached as an exhibit, and then stated:


               I caused these documents to be served by utilizing the services of
               BK Attorney Services, LLC d/b/a certificateofservice.com, an
               Approved Bankruptcy Notice Provider authorized by the United
               States Courts Administrative Office, pursuant to Fed.R.Bankr.P.
               9001(9) and 2002(g)(4). A copy of the declaration of service is
               attached hereto and incorporated as if fully set forth herein.


Certificate at p. 1. Page 2 of the Certificate included the same list of documents as Page 1, repeated

that those documents had been deposited into the mail and thereby served on the parties listed on

the mailing matrix, and concluded with the following signature:




                                                  2
Case 18-10804-TPA         Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20               Desc Main
                                   Document      Page 3 of 14




                The Court thereafter issued an Order to Show Cause (AOTSC@) on March 17, 2020

at Doc. No. 64 directed against Attorney Nagurney and Jay Jump of certificateofservice.com.1

The   Court     was   concerned    enough     about   the   activity   involving    Mr.   Jump     and

certificateofservice.com to include it within the OTSC because it was not previously aware of their

existence or that they were providing services for an attorney in this Court without any prior

approval. Additionally, the signature of Mr. Jump on the Certificate, a legal document filed in the

case, raised the question of whether he was engaged in the unauthorized practice of law because

he did not appear to be an attorney licensed to practice in Pennsylvania. In that regard, after setting

forth the pertinent facts concerning the Certificate, the OTSC stated:


                Furthermore, it is troublesome to the Court that AJay Jump@ of
                Acertificateofservice.com@ is preparing and affixing his signature to
                legal documents when he has not been admitted to practice before
                this Court or, as far as this Court is aware, before any courts in
                Pennsylvania.
OTSC at p. 3.




1
       The matters set forth in the OTSC concerning Attorney Nagurney have since been resolved
and are no longer at issue, so nothing further regarding them need be addressed here.

                                                  3
Case 18-10804-TPA        Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                  Document      Page 4 of 14



               Mr. Jump was directed to personally appear before the Court for the OTSC hearing,

but that was subsequently changed to a AZoom@ hearing format due to the ongoing medical/

pandemic emergency. Prior to that, on April 9, 2020, Mr. Jump, acting through Counsel, had filed

a Motion to Excuse Personal Appearance of Jay S. Jump Per Order to Show Cause Dated March

17, 2020 (AMotion@), at Doc. No. 68. The Motion was denied as moot on April 13, 2020 at Doc.

No. 69, but it does contain some factual assertions that are relevant for present purposes:


               !       Mr. Jump is the President and CEO of BK Attorney Services,
                       LLC d/b/a certificateofservice.com (hereinafter ABK@) of
                       Pasco, Washington. (Motion at &1).
               !       BK has been an approved third-party notice provider as
                       recognized by the United States Courts since 2008. (Motion
                       at &2).
               !       BK mails bankruptcy notices and documents for over 3,800
                       law firms, panel trustees, and Chapter 13 Trustees across the
                       U.S. Among BK=s customers are two members of the
                       Chapter 7 panel of trustees for the Western District of
                       Pennsylvania, those being Attorneys Cardiello and Sikirica.
                       (Id.).
               !       BK was hired by Attorney Nagurney in this case. It made
                       the service as required in the January 14th Order, and it
                       provided Attorney Nagurney with a Areport of service@
                       which he then filed as part of the March 3, 2020 Certificate.
                       (Motion at &&3,4).
               !       Mr. Jump is himself a bankruptcy attorney with 20 years of
                       experience and is licensed in the state of Washington.
                       (Motion at &9).


               Upon reviewing the Motion the Court was quite surprised to learn that Mr. Jump

and BK had for some time apparently been providing this same sort of notice service in other

bankruptcy cases in this District as well ‫ ޤޤ‬those involving Trustees Cardiello and Sikirica.

Informal inquiries with the other members of the Court and with the Office of the United States

Trustee revealed that they likewise were unaware that Mr. Jump or BK have been actively

                                                 4
Case 18-10804-TPA        Doc 84       Filed 09/21/20 Entered 09/21/20 15:32:20            Desc Main
                                     Document      Page 5 of 14

operating in the Western District.


               Ultimately, the OTSC Zoom hearing took place on June 4, 2020. The Court began

the hearing by stating that in its view, under Fed.R.Bankr.P 2002, Court approval was required

before a third-party notice provider like BK could serve papers in a matter in this District, and that

mere status as an AApproved Bankruptcy Notice Provider@ by the Administrative Office of the

United States Courts (AAO@), standing alone, was not sufficient.2 The Court noted that neither Mr.

Jump nor BK have ever been approved by it to so act.


             The initial response, through Counsel, was that BK had been acting as an employee

of Mr. Nagurney in making the service. However, upon questioning by the Court it was conceded

that no W-2 was ever issued to BK, and it is obvious that BK was acting as a contractor for a fee,

not as an employee. The next response was to extol the virtues of the services provided by BK,

especially to solo practitioners and small law firms that are not equipped to handle large mailing

projects such as those that can be required in a bankruptcy case. Mr. Jump stated that it was his

personal experience as a practicing bankruptcy attorney facing just such difficulties that prompted

him to search for someone who could handle service requirements for him. After finding no such

service available, he started BK in 2005 and it has been quite successful. He explained the work

of the business as follows:


               ... Debtor attorneys, simply go to our website, upload the documents
               they want to serve, enter their case information, they tell us whether
               they want us to grab ecf master mailing matrix or they want us to
               send to their own ... supply address list. We simply print the
               documents, stuff them into envelopes, mail them all out and supply
               a certificate of service to the debtor=s attorney. We have been doing
               that for 15 years. We charge 15 cents per page times the number of

2
        A list of such “Approved Bankruptcy Notice Providers” can be found at
https://www.uscourts.gov/services-forms/bankruptcy/approved-bankruptcy-notice-providers and
BK does appear on it.

                                                  5
Case 18-10804-TPA        Doc 84     Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                   Document      Page 6 of 14



               pages in a document set, times the number of creditors or parties that
               we have to mail it to. We provide certified mailing services,
               overnight mailing services, first class mailing services.


See Transcript of Proceeding dated June 4, 2020, at p. 17, l. 17 through p. 18, l. 3, Document No.

82. Mr. Jump stated that BK provides this service in courts around the country and that other

courts actually prefer service being done by BK because it is reliable and the exact time of service

can be proven if ever called into question in a particular case.


               At the close of the OTSC hearing the Court indicated that it would take the

Jump/BK matter under advisement. After giving the matter additional thought in the following

weeks, the Court came to the view that an approach intended to reach a practical solution would

be the best course to take, if possible. This flowed from a couple of premises.


               First, the Court was persuaded by the presentation made at the OTSC hearing that

the services provided by BK can be helpful to some bankruptcy practitioners and it 666should be

an available option, as long as done appropriately. Second, in response to the Court’s observation

at the hearing that BK could be appointed as a notice provider in any particular case by simply

filing a motion and obtaining Court approval, Mr. Jump objected that such a procedure would be

an “inefficiency” that would discourage the use of BK’s services. See Transcript of Proceeding

dated June 4, 2020 at p. 24 l. 24 through p. 25 l. 2. The Court was not persuaded by that conclusion

because bankruptcy practice, by its very nature, often requires the filing of recurring routine, non-

controversial types of motions for various reasons. The addition of one more such form motion to

the roster would hardly seem unduly burdensome. Nevertheless, in a spirit of accommodation, the

Court decided to give BK’s concern the benefit of any doubt and to look to see whether there might

be a more “efficient” way to proceed.


                                                  6
Case 18-10804-TPA        Doc 84     Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                   Document      Page 7 of 14



               The practical solution seemed to be to permit BK to file a single motion seeking

blanket recognition by this Court as a notice provider, so that if granted BK could thereafter

provide services in any case without the need to seek approval separately in each individual case.3

This sort of “omnibus” motion could be easily accomplished through the procedural vehicle of a

“Miscellaneous Proceeding,” which is invoked in this Court for a number of purposes, including

when an order will affect numerous cases and it is more efficient to enter a single order in a

Miscellaneous Proceeding rather than have to do so in each individual case. For instance, a

Miscellaneous Proceeding is often used when attorneys want to make a mass substitution of

counsel in a large number of cases. See, e.g., Misc. No. 20-00212-CMB, entitled “All Cases in

which Jodi L. Hause is Attorney of Record, for Phelan Hallinan Diamond & Jones, LLP.” The

process is simple and efficient.


               This potential solution seemed promising as well because comments made by Mr.

Jump at the June 4th OTSC hearing led the Court to believe that he and BK would welcome the

opportunity to resolve the matter in this fashion.4 The Court therefore directed a member of its

staff to informally contact the attorney who is representing Mr. Jump and BK and suggest that if

BK were to file such a motion the Court would consider it and the OTSC might thereby be resolved.

The initial response to this outreach seemed favorable, and the Court therefore deferred any further



3
        That Asolution@ would not have applied in one of the relatively rare complex Chapter 11
cases filed in this District in which a claim/noticing agent is approved by the Court pursuant to 28
U.S.C. '156(c), though it is unclear whether BK even provides services in such cases.
4
        See Transcript of Proceeding dated June 4, 2020, p. 12, l. 7-8 (AWell okay, the simple
solution=s then for you to issue a blanket order saying--@); p. 20, l. 12-13 (A...I would be happy to
seek your approval and provide you with anything you want...@); p. 24, l. 19-22 (A...but I would
bend over backwards to show you how valid and effective this methodology of service is. And I
will be happy to do anything you want, so I can get your approval to serve in the Western District
of Pennsylvania.@).

                                                 7
Case 18-10804-TPA        Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                  Document      Page 8 of 14



action on the OTSC in anticipation of a motion being filed by BK. Approximately two weeks later,

however, BK’s attorney contacted the Court’s staff and indicated that Mr. Jump and BK had

decided they were unwilling to file such a motion. As a result, the Court has no alternative but to

proceed with a consideration of the OTSC.


               The OTSC can be decided based on the present record, without the need for a further

evidentiary hearing, because there are no material facts in dispute and the sole issue in dispute is

a legal one. Analysis of the legal issue presented here begins with the well-established principle

that:


               Courts of justice are universally acknowledged to be vested, by their
               very creation, with power to impose ... submission to their lawful
               mandates. These powers are governed not by rule or statute but by
               the control necessarily vested in courts to manage their own affairs
               so as to achieve the orderly and expeditious disposition of cases.

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991).


               The January 14, 2020 Order entered in this case directed that service of any

amended plan and related documents was to be made by the Debtor. The Court entered the January

14th Order pursuant to Fed.R.Bankr.P. 2002(a)(9) and 2002(b)(3). Both of those provisions state

that notice is to be made by Athe clerk, or some other person as the court may direct.@ This

recognition of the Court’s power has been a part of Rule 2002 since its inception. The 1983

Advisory Committee Note to Rule 2002 states:


               Some of the notices required by this rule may be given either by the
               clerk or as the court may otherwise direct. For example, the court
               may order the trustee or debtor in possession to transmit one or more
               of the notices required by this rule...

Advisory Committee Note (1983) (emphasis added).


                                                 8
Case 18-10804-TPA        Doc 84     Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                   Document      Page 9 of 14



                The Court therefore finds that it had the authority to issue the January 14th Order,

and others like it that are routinely issued in virtually every case, directing the debtor or someone

else other than the Clerk to make service. Such orders are thus the Alawful mandate@ of the Court,

and under Chambers the Court has the inherent power to enforce them. Furthermore, the Court

has the power to interpret its own orders. See, e.g., In re Brownsville Property Corp., Inc., 469

B.R. 216, 223 (Bankr. W.D. Pa. 2012) (citing Travelers Indem. Co. v. Bailey, 557 U.S. 137 (2009)).


                When the January 14th Order directed Athe Debtor(s)@ to serve documents, the Court

interprets that as meaning either that the Debtor herself was to make service, or that the service

could be done by the Debtor=s attorney or an employee in his office. Other similar orders entered

in this or other cases would be interpreted the same way. That is to say, when such order directs

a particular party to make service it is to be done either by the party itself or, if the party is

represented, by the party=s attorney or an employee in the attorney=s office. The Court finds this

to be a reasonable interpretation based on the well-established principle that an attorney is the

agent of his or her client when acting or failing to act in furtherance of litigation. Vermont v.

Brillon, 556 U.S. 81, 91 (2009). The Court’s interpretation does not authorize an attorney to

contract with a third-party entity, such as BK, to carry out the service obligation imposed by the

order.


                Mr. Jump and BK made several arguments as to why the Court should interpret the

January 14th Order so as to allow service to be made by BK, but none of them are persuasive. One

such argument was to compare BK with the Bankruptcy Noticing Center (ABNC@) and ask why, if

the BNC is permitted to make service of documents in this Court on behalf of the Clerk, BK should

not similarly be allowed to make service on behalf of attorneys. Mr. Jump stated as follows at the

OTSC hearing:

                                                 9
Case 18-10804-TPA        Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20            Desc Main
                                  Document     Page 10 of 14




               You use the bankruptcy noticing center, which, if you=ll look at the
               docket for the case, you will see that these orders, the very same
               order that you issued for my show cause hearing was served by the
               bankruptcy noticing center. And, I’m going to suggest to you that
               you didn=t grant them specific authority to serve in this case. And
               I’m going to suggest that probably the Western District of
               Pennsylvania didn’t issue an order ...

See Transcript of Proceeding June 4, 2020, p. 12, l. 24 through p. 13, l. 6.


               Mr. Jump=s attempt to equate BK and BNC is flawed. While BK is a purely private

entity, BNC was created in 1994 by the AO and it is run by a contractor hired by the AO.

Bankruptcy courts are encouraged, though not mandated, to use BNC for the service of documents

which are their responsibility to serve.5 Furthermore, contrary to Mr. Jump=s speculation, the

Western District has issued an order directing the Clerk to use the services of the BNC. See,

Administrative Order #2005-3 (October 13, 2005), a copy of which is appended as Attachment




5
       § 415 Bankruptcy Noticing Center (BNC)

       (a)     For notices that have not been delegated to other persons, the AO
       established the BNC, which is operated by a contractor. The BNC provides notice
       production and distribution services to the bankruptcy courts.
               (1) All bankruptcy courts and the Districts of Guam and the Virgin Islands
                    voluntarily use the BNC.
               (2) The District of the Northern Mariana Islands does not use the BNC
                    even though the U.S. District Court in that district accepts and
                    processes bankruptcy case filings.

       (b)     The BNC:
               (1)     provides efficiency through centralization of the noticing function;
               (2)     improves quality of notices produced through use of state-of-the-art
                       production, printing, and mailing technologies;
               (3)     administers electronic noticing to subscriber notice recipients; and
               (4)     yields substantial cost saving compared to traditional noticing
                       methods.

                                                10
Case 18-10804-TPA          Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                    Document     Page 11 of 14




“A.@


                Mr. Jump and BK have also argued, or at least implied, that the mere fact that BK

has been recognized as an Approved Provider by the AO should mean that BK can act as a notice

provider without the Court’s approval. There is no basis for such a conclusion. The AO=s

Approved Provider Aprogram@ is based on Fed.R.Bankr.P. 2002(g)(4) and 9001(9), which do

indeed, in tandem, contemplate that the AO will approve notice providers who can act in

bankruptcy cases. However, nothing in those Rules even suggests that the designation of a notice

provider as an “Approved Provider” by the AO thereby diminishes the Court’s authority found

elsewhere in Rule 2002 to direct how service is to be made, or allows Approved Providers to act

in a case without the approval of the Court. In fact, quite to the contrary, Rule 2002(g)(4) states

in pertinent part:


                ... an entity and a notice provider may agree that when the notice
                provider is directed by the court to give a notice, the notice provider
                shall give the notice to the entity in the manner agreed to ...


Fed.R.Bankr.P. 2002(g)(4) (emphasis added). Thus, even an Approved Provider can only act if

the court permits it to act.


                Mr. Jump also stated at the OTSC hearing that he was Aflabbergasted@ that the

actions of BK were being called into question. He noted that BK is operating in 94 judicial districts

across the country and implied that this is the first time its ability to act has been challenged. The

Court has no way of knowing whether that statement is true, but even assuming it is, that does not

change the Court’s view. These other courts may not be concerned if a third-party entity is serving

notices without their knowledge or approval or may be willing to forego exercising their authority
                                                  11
Case 18-10804-TPA         Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20                  Desc Main
                                   Document     Page 12 of 14




under Rule 2002 to direct how service is to be made. This Court is concerned about how service is

being made in this District and it is not willing to abdicate its authority in that regard.


               A final argument that was made may be termed one of pure expediency. That is to

say, the Court was urged to allow BK to continue operating in the same fashion it has been because

it provides a worthwhile, reliable service that saves attorneys time and money. Again, however,

even if that assessment is true B and, as indicated above, the Court tends to agree it is B that is not

an adequate reason to disregard what the Rules and this Court’s orders provide with respect to how

service is to be accomplished especially when practical, common sense avenues exist for doing so.


               The Court concludes that when BK provided service in this case it did so without

the approval of the Court, and in violation of the January 14th Order. Despite that, the Court will

not sanction BK or Mr. Jump for this violation because they may have reasonably believed they

were authorized to act based on their prior experience in other judicial districts, and the fact that

they have acted undetected in this District until now. However, since the Court has now explicitly

stated the intent and understanding behind the January 14th Order entered in this case, and the

similar orders entered in other bankruptcy cases, Mr. Jump and BK are on notice that in the future

they must obtain the approval of the Court to provide services to attorneys unless the order in

question specifically authorizes the party=s attorney to utilize the services of a notice provider.

The Court reserves the right to impose sanctions for any future violations by Mr. Jump or BK in

this regard.


               AND NOW, this 21st day of September, 2020, for the reasons stated above and after

raising the matter before the Board of Judges of this Court for consideration and receiving no


                                                  12
Case 18-10804-TPA        Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20             Desc Main
                                  Document     Page 13 of 14




objection to entry of this Order, it is hereby ORDERED, ADJUDGED and DECREED that,


               (1)     The OTSC is VACATED.


               (2)     On a going forward basis, BK and Mr. Jump are prohibited from providing

notice services for attorneys or trustees in the Bankruptcy Court for the Western District of

Pennsylvania unless (a) the order requiring the notice specifically provides that it may be

accomplished through its services as a notice provider, (b) a motion is filed and granted in the

specific case authorizing the use of BK as notice provider in the case, or (c) an appropriate motion

seeking blanket recognition for BK to act as a notice provider in any case filed in this District

(except for a complex Chapter 11 case) has been filed and such motion is granted.




                                                     ________________________________
                                                     ____________________________________
                                                                           g
                                                     Thomas P. Agresti, Judge
                                                     United States Bankruptcy Court




Case Administrator to serve:
       Hon. Carlota M. Böhm, Chief Judge
       Hon. Jeffery A. Deller
       Hon. Gregory L. Taddonio
       Mark Claypool, Esq.
       Owen Katz, Esq.
       John Nagurney, Esq.
       Office of the United States Trustee
       Natalie Lutz Cardiello, Esq.
       Jeffrey J. Sikirica, Esq.



                                                13
Case 18-10804-TPA        Doc 84    Filed 09/21/20 Entered 09/21/20 15:32:20              Desc Main
                                  Document     Page 14 of 14



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                           )
                                                  )     Administrative Order Governing
          ADMINISTRATIVE ORDER                    )          Notice Requirements
                 #2005-3                          )         of 11 U.S.C § 342(f)(1)
                                                  )

                                              ORDER


WHEREAS, 11 U.S.C § 342(f)(1) provides that an entity may file with any bankruptcy court a
notice of address to be used by all the bankruptcy courts or by particular bankruptcy courts to
provide notice to such entity in all cases under chapters 7 and 13 in which such entity is a creditor
pending in the courts with respect to which such notice is filed; and

WHEREAS, the Administrative Office of the United States Courts has entered into an agreement
with the Bankruptcy Noticing Center to maintain a national registry of entities requesting notice
at a specific address under 11 U.S.C § 342(f)(1); and

WHEREAS, the Bankruptcy Noticing Center has also agreed to review the mailing matrixes
submitted by the Clerk and substitute an entity’s preferred address specified in accordance with 11
U.S.C § 342(f)(1) prior to mailing notices sent by the court.

AND NOW, this 13th day of October, 2005, it is hereby ordered, effective October 17, 2005, the
Clerk shall use the services of the Bankruptcy Noticing Center to mail notices to all parties in
interest. If the Clerk determines that the Bankruptcy Noticing Center should not mail a specific
notice, the Clerk shall compare the mailing matrix that he maintains with the national registry of
entities requesting notice at a specific address under 11 U.S.C § 342(f)(1) prior to mailing a notice
to all interested parties in a case.




                                  ATTACHMENT "A"

                                                 14
